FILED
                            NOT FOR PUBLICATION                            APR 11 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SREANG SEA,                                      No. 10-72139

              Petitioner,                        Agency No. A097-868-066

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted April 8, 2014**
                             San Francisco, California

Before: SILVERMAN, W. FLETCHER, and BYBEE, Circuit Judges.

       Petitioner Sreang Sea, a native and citizen of Cambodia, petitions for review

of the Board of Immigration Appeals’ order denying his application for asylum and

his application for cancellation of removal. We deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          -2-
       The BIA agreed with the Immigration Judge that Sea had abandoned his

asylum application after he failed to meet a filing deadline. The IJ was well within

her discretion to pretermit Sea’s asylum application as having been abandoned

under these circumstances. See 8 C.F.R. § 1003.31(c) (“The Immigration Judge

may set . . . time limits for the filing of applications and related documents and

responses thereto, if any. If an application or document is not filed within the time

set by the Immigration Judge, the opportunity to file that application or document

shall be deemed waived.”).

      Second, Sea argues that the IJ took an overly restrictive interpretation of

“extreme cruelty” in 8 U.S.C. § 1229b(b)(2)(A)(i)(I) and thus erred in denying his

application for cancellation of removal. The court reviews questions of law and

statutory interpretation in immigration proceedings de novo. Singh v. Holder, 638
F.3d 1196, 1202–03 (9th Cir. 2011). Sea’s evidence that he was subjected to

extreme cruelty (his wife ignoring him, going out with other men, and making

hurtful comments) paints a picture of marital misconduct and “unkindness,” as the

IJ held, but not of the “extreme cruelty” contemplated by the statute for purposes

of cancellation of removal. See Hernandez v. Ashcroft, 345 F.3d 824, 840 (9th Cir.

2003) (“extreme cruelty” is not “mere unkindness” and must rather to rise to a

level of an “extreme concept of domestic violence” in which a spouse engaged in
                                          -3-
“manipulative tactics aimed at ensuring [his or her] dominance and control”). By

failing to meet the threshold for extreme cruelty, Sea is ineligible for cancellation

of removal. Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005).

      The petition for review is DENIED.